Citation Nr: 0916173	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-25 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death under the provisions of 38 U.S.C.A. § 1318 as a result 
of VA treatment from 1999 to 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from October 1945 to May 
1948.  He died in April 2005.  The appellant is the Veteran's 
surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In January 2009, the Board requested an independent medical 
expert opinion regarding the issue on appeal.  The record 
reflects that an independent medical opinion (IMO) from an 
otolaryngologist (S.C.L., M.D.) was received by the Board in 
February 2009.  The appellant was sent a copy of the opinion 
later that month.


FINDINGS OF FACT

1.  At the time of the Veteran's death in April 2005, he was 
service connected for schizophrenia, paranoid type, rated as 
70 percent disabling.

2.  The death certificate reflects that the cause of the 
Veteran's death was malignant otitis externa, osteomyelitis 
of the skull bones, and sepsis.

3.  The evidence does not show that the Veteran's death was 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical care.




CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1151, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.310, 3.312, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In this case, VA satisfied its duty to notify in a letter 
dated in July 2005 which was issued prior to the RO decision 
in March 2006.  This letter informed the appellant of what 
evidence was required to substantiate the 1151 claim and of 
her and VA's respective duties for obtaining evidence.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that the claim is being denied, and hence no rating or 
effective date will be assigned.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The content of the above-noted letter provided to the 
appellant complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  She was provided an opportunity at that 
time to submit additional evidence.  Thus, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  It 
also appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is the Board's conclusion 
that the appellant has been provided with every opportunity 
to submit evidence and argument in support of her claims, and 
to respond to VA notice.

Any error did not affect the essential fairness of the 
adjudication.  The purpose of the notice was not frustrated 
in this case, as written statements on appeal by the 
appellant demonstrated actual knowledge of what was needed to 
substantiate the claim.  VA has obtained all relevant 
evidence.

VA has obtained the Veteran's service treatment records and 
post-service treatment records and assisted the appellant in 
obtaining evidence.  An IMO has been obtained regarding issue 
of the VA's putative failure to timely diagnose the disease 
which resulted in the Veteran's death, in a manner that would 
be expected of a reasonable health care provider.  She does 
not allege, nor does any evidence suggest, that any incident 
of service or the Veteran's service-connected paranoid 
schizophrenia caused or contributed to his death and 
therefore, only development regarding the 1151 claim has been 
undertaken.  

VA has substantially complied with the notice and assistance 
requirements and the appellant not prejudiced by a decision 
on the claim at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

When a veteran suffers death as the result of training, 
hospital care, medical or surgical treatment, compensated 
work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner 
as if such death were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in or death; or an event not reasonably foreseeable.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361.  There must be evidence showing 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider.  38 C.F.R. § 
3.361(d)(1).  A showing of carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault is necessary for entitlement to compensation.  Id. 

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The Veteran was treated at a VA facility from 1999 to 2004 
for multiple ear infections, including audiological and 
otolaryngological treatment in October 2004.  Malignant 
otitis externa and right temporal bone osteomyelitis was 
diagnosed in December 2004 by a private physician subsequent 
to a Technetium-99m radioisotope scan (Tc-99m).  He died in 
April 2005 due to malignant otitis externa, osteomyelitis of 
the skull bones, and sepsis, according to the death 
certificate.  

At the time of the Veteran's death in April 2005, he was 
service connected for schizophrenia, paranoid type, rated as 
70 percent disabling.  The appellant does not contend that 
any incident of service, including the Veteran's paranoid 
schizophrenia, caused or contributed to his death.  However, 
the appellant contends she is entitled to service connection 
for the cause of the Veteran's death pursuant to 38 U.S.C.A. 
§ 1151, because VA failed to timely diagnose the Veteran's 
malignant otitis externa and osteomyelitis, and that this 
time lapse prevented early treatment of the condition which 
would have prevented the Veteran's death.  

R.T.W, M.D., in a letter dated in June 2005, stated that 
"earlier intervention could have prevented the advanced 
stage of his presentation and subsequent demise."  B.L., 
M.D., in a letter dated in October 2005, stated that "early 
intervention could have prevented progression to the 
osteomyelitis of the skull base that lead to [the Veteran's] 
demise."  

Although the two private physicians stated that early 
intervention could have prevented progression of the fatal 
illness, neither stated that the veteran's condition should 
have been diagnosed earlier by VA, nor did either discuss the 
course of VA treatment or provide an opinion as to whether VA 
failed, in any way, to exercise the degree of care that would 
be expected of a reasonable health care provider or failed to 
timely diagnose malignant otitis externa.  Absent any 
evidence for or against findings of substandard care, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, including whether or not VA should 
have timelier diagnosed malignant otitis externa, an IMO was 
requested.  

In a January 2009 IMO, Dr. S.C.L. reviewed the Veteran's 
claims file and summarized the pertinent evidence of record.  
His report discussed the medical evidence of record in great 
detail.

He noted that some time in April or May 2004, the Veteran 
began having problems with his right ear, although earlier 
treatment records indicated the left ear was the source of 
his concerns.  Malignant otitis externa was diagnosed 
approximately seven months later, in December 2004, by a 
private physician, subsequent to a Tc-99m scan.  

Significantly, Dr. S.C.L. noted that there was nearly a 50 
percent mortality associated with the diagnosis and that, 
even under optimal conditions, at least 25 percent of the 
patients so diagnosed die.  

Dr. S.C.L. stated that he agreed with the opinions of Dr. 
R.T.W. and Dr. B.L, in that earlier intervention might have 
been more successful.  Placing that opinion in appropriate 
context, he also stated that:

...a patient with a draining ear for 
several months, who has failed medical 
management, particularly a diabetic, 
should be seen by an otolaryngologist.  
The use of fluoroquinolones, ear drops, 
and frequent cleaning seem reasonable.  A 
6 month period of time [between 
presenting symptoms and referral to an 
otolaryngologist] is perhaps on the long 
side but I have seen these situations 
occur in other areas of the country with 
good practitioners for longer times.  It 
is easy for the fluctuating condition to 
be overlooked and this has been the 
subject of discussion in the medical 
literature.  The patient seems to show 
improvement in November only to be 
admitted in December for what were 
ultimately diagnostic studies.  Usually 
there is an area of granulation that 
forms in the ear canal and this was never 
noted.  The pain aspect is seen in this 
case to apparently fluctuate. . . .  
Another issue is the appearance of 
dizziness.  This might have been from the 
inner ear but usually, malignant otitis 
externa patients develop a facial palsy 
before invasion of the inner ear.  He was 
in a drug study and this drug was what 
the patient attributed the symptoms.  

While ideally a patient with a draining ear should 
be seen
by an otolaryngologist sooner, there is no evidence 
that a
different course of treatment or action might have 
been
taken.  The care delivered seemed reasonable and 
was given
in a timely fashion....

Early identification is usually not achieved.  In 
order to 
qualify for a diagnosis of malignant otitis 
externa, the patient
must have, immunosuppression or diabetes, painful 
otorrhea
that has been refractory to medical management....

I agree with the statements made by Dr. Weingarten 
and Dr.
Lipman.  If it was possible to identify this 
condition earlier,
an intervention might have been more successful. 
Unfortunately, that is not always possible.   
Looking backward 
in this case, it is easy to agree with them.  The 
symptoms can be subtle and can easily be 
overlooked.  There were issues in this
case that the doctors found were atypical....Early 
objective
data from audiology suggest that the opposite ear 
was the 
source of the problem....

I understand the frustration of the family.  We as 
a profession
should be better at this.  The reality is that the 
staff and doctors appear to have done reasonable 
things that were unsuccessful. 
They did address the issues in a reasonable way and 
tried conservative measures.  Looking backward, a 
more aggressive approach MIGHT [emphasis in 
original] have worked better 
but I don't think they were outside of the normal 
practices of medicine.

The appellant genuinely believes that the Veteran's death was 
caused by the VA's delay in diagnosing the Veteran's 
malignant otitis externa and obtaining treatment earlier.  
However, as a layperson, lacking in medical training and 
expertise, she cannot provide a competent opinion on an issue 
as complex as this and her views are of no probative value.  
And, even if her opinion was entitled to be accorded some 
probative value, it is far outweighed by absence of such an 
opinion by the two private physicians who noted that earlier 
detection could have prevented progression of the disease, 
and the detailed opinion provided by Dr. S.C.L. who reviewed 
the Veteran's claims file and provided a detailed discussion 
of the medical facts and a comprehensive rationale for his 
conclusions that early detection is usually not achieved.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Absent any competent evidence that the diagnosis of malignant 
otitis externa was not timely diagnosed; that the treatment 
provided was substandard; or that the proximate cause of the 
Veteran's death was not reasonably foreseeable; the 
preponderance of the evidence is against the claim.  There is 
no doubt to be resolved; and service connection for the cause 
of the Veteran's death is not warranted.  See Wray v. Brown, 
7 Vet. App. 488, 493 (1995).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


